Order unanimously reversed, without costs of this appeal to any party, and motion denied, without costs. Memorandum: Under the allegations of paragraphs Eleventh and Thirteenth of the complaint, proof might be introduced to establish passive negligence of appellant and active negligence of respondent. (See Williams v. Twin Ponds Golf Associates, 23 A D 2d 956.) (Appeal from an order of Monroe Special Term dismissing cross complaint of defendant City of Canandaigua against defendant New York Central Railroad Co.) Present — Bastow, J. P., Goldman, Henry, Noonan and Del Veeehio, JJ.